United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Haven, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Kevin J. Curseaden, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1007
Issued: February 17, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 6, 2009 appellant, through counsel, filed a timely appeal from a January 8,
2009 merit decision of the Office of Workers’ Compensation Programs affirming an
overpayment of compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this claim.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment of compensation in the amount of $8,400.64 for the period July 17, 2005 through
September 29, 2007; (2) whether the Office properly denied waiver of the recovery of the
overpayment; and (3) whether the Office properly directed repayment at $150.00 a month from
continuing compensation.
FACTUAL HISTORY
This is the second appeal in this case. By decision dated April 8, 1998, the Board set
aside the Office’s decisions dated December 2, 1994 and August 30, 1995 denying her

recurrence of disability commencing April 29, 1994. The case was remanded for further
development.1 The law and the facts of the case as set forth in the Board’s prior decision are
incorporated by reference.2
The record reflects that appellant claimed her husband as a dependent. Because she had
at least one eligible dependent, the Office paid her wage-loss compensation at the augmented
rate of 75 percent. On July 21, 1999 appellant and her husband gained legal custody and/or
guardianship of their grandson, born October 9, 1995.3 In addition to her husband, she claimed
her grandson as a dependent for purposes of obtaining augmented wage-loss compensation.
In a signed Form EN1032 dated October 5, 2005, appellant reported that she was a
widow as of July 16, 2005 and continued to claim her grandson as a dependent. On several
subsequent EN1032 forms, she noted that she was a widow and claimed her grandson as a
dependent.
In an October 11, 2007 letter, the Office informed appellant that she had been improperly
claiming compensation for her grandson as a dependent. It informed her of the requirements for
claiming compensation for a dependent child. The Office found there was no evidence to
document that appellant had adopted her grandson. Therefore, she was not entitled to
compensation at the augmented rate.
A December 31, 2007 overpayment calculation worksheet reflected that appellant
received net compensation at the augmented rate in the amount of $73,231.33 from July 15, 2005
through September 29, 2007. Appellant should have received compensation in the amount of
$65,114.55 at the basic statutory rate, resulting in an overpayment of $8,116.78.
By notice dated February 13, 2008, the Office advised appellant of its preliminary
determination that she received an overpayment in the amount of $8,116.78 for the period
July 15, 2005 through September 29, 2007 because she received compensation at the augmented
rate, without any eligible dependents. It also made a preliminary finding that she was at fault in
the creation of the overpayment as she knew or reasonably should have known that she did not
have any eligible dependents after her husband’s death.
Appellant contested the finding of fault and requested a prerecoupment hearing before an
Office hearing representative. She completed an overpayment recovery questionnaire showing
$5,950.38 in gross monthly income4 and $4,859.80 in monthly expenses. Appellant advised that
she supported her grandson and her daughter, who were currently living with her. She reported
owning a timeshare in Aruba and listed other funds in the amount of $37,000.00. Appellant
1

Docket No. 96-527 (issued April 8, 1998).

2

On August 14, 1987 appellant, then a 48-year-old clerk, filed a traumatic injury claim alleging that she injured
her right shoulder on August 13, 1987 when she was lifting and weighing bulk packages. The Office accepted the
claim for a cervical strain, which was expanded to include cervical radiculopathy. By letter dated August 31, 2000,
it placed appellant on the periodic rolls for total disability.
3

The temporary guardianship was set to terminate on July 21, 2000.

4

Appellant noted her net monthly income was 5,522.68.

2

explained that the overpayment was not her fault as she believed her grandson qualified as a
dependent since she was his court appointed guardian. She also submitted information that her
adult daughter was living with her as of July 21, 2008 and dependent upon her for support.
An oral hearing was held on July 14, 2008 before an Office hearing representative at
which appellant was represented by counsel. Following the hearing, appellant submitted
financial information and a revised overpayment questionnaire form. She noted that her adult
daughter was currently living with her.
On January 8, 2009 an Office hearing representative affirmed the overpayment.
However, she found appellant was not at fault in the creation of the overpayment and modified
the period and amount of the overpayment. The hearing representative found the Office did not
correctly calculate the overpayment as appellant was entitled to augmented compensation until
July 17, 2005, the day after her husband died. She found that appellant received $72,969.04 in
augmented compensation for period July 17, 2005 through September 29, 2007 when she was
only entitled to receive $64,568.40, which resulted in an overpayment of $8,400.64. The hearing
representative reviewed the financial information appellant submitted and found monthly income
of $5,714.93 with monthly ordinary and necessary living expenses of $4,859.80. She found
appellant was not entitled to waiver as her monthly income exceeded her monthly expenses and
she claimed $37,000.00 in savings. Weighing appellant’s income, ordinary and necessary
expenses and assets, the hearing representative determined that appellant could repay the
overpayment at the rate of $150.00 every month.
On appeal, appellant contests the finding that she was not entitled to claim her grandson
as a dependent and to the denial of waiver. She also claims that her adult daughter now lives
with her and is dependent upon her.5
LEGAL PRECEDENT -- ISSUE 1
Compensation for disability or schedule impairments is paid at the statutory rate of 66 2/3
percent if the employee has no eligible dependents. Compensation is paid at the augmented rate
of 75 percent if the employee has at least one eligible dependent.6 Eligible dependents include a
wife or husband, an unmarried child under 18 years of age, an unmarried child over 18 who is

5

The Board notes that appellant submitted additional evidence with her appeal. However, the Board may not
consider new evidence on appeal. See 20 C.F.R. § 501.2(c); J.T., 59 ECAB ___ (Docket No. 07-1898, issued
January 7, 2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54
ECAB 373 (2003).
6

5 U.S.C. §§ 8105(a), 8106(a), 8107(a), 8110(b); 20 C.F.R. §§ 10.401(b), 10.403(b) and 10.404(b); see also
Federal (FECA) Procedure Manual, Part 2 -- Claims, Early Management of Disability Claims, Chapter 2.811.10
(February 2002).

3

incapable of self-support, a student, until he or she reaches 23 years of age or completes four
years of school beyond the high school level; or a wholly dependent parent.7
ANALYSIS -- ISSUE 1
Appellant informed the Office that her husband died on July 15, 2005. There is no
indication from the record that appellant subsequently remarried. In order for her to receive
wage-loss compensation at the augmented rate of 75 percent she must have had at least one other
eligible dependent on or after July 17, 2005. In challenging the overpayment, appellant noted
that she is the legal guardian for her grandson.
Under certain circumstances, compensation will be augmented for an injured employee’s
unmarried child. However, child and grandchild are not synonymous, and the latter is not
specifically recognized as an eligible dependent for purposes of augmented compensation.8
Although appellant obtained legal custody of her minor grandson, there is no evidence that she
legally adopted him. Absent such evidence, compensation was payable at the basic statutory rate
of 66 2/3 percent.
A grandchild is not enumerated as a dependent child for purposes of receiving augmented
compensation. Furthermore, guardianship or legal custody by itself does not establish
dependency. Accordingly, the Board finds that appellant’s grandson is not an eligible dependent
under the Act.
Appellant’s marital status changed as of the death of her husband on July 16, 2005.
Subsequently, she did not have any eligible dependents. Therefore, appellant was not entitled to
receive augmented wage-loss compensation from July 17, 2005 through September 29, 2007.
Appellant has not challenged the Office’s hearing representative’s calculation of the
overpayment in the amount of $8,400.64. The Board affirms the Office’s determination with
respect to the fact and the amount of the overpayment.
LEGAL PRECEDENT -- ISSUE 2
Under section 8129 of the Act and the implementing regulations, an overpayment must
be recovered unless incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.9 Section 10.433 of the implementing regulations provide that the Office may
7

5 U.S.C. § 8110(a); 20 C.F.R. § 10.405(a). A spouse is considered a dependent if he or she is a member of the
same household as the employee. However, cohabitation is not required in all instances. Dependent status will be
conferred where the husband or wife is receiving regular contributions from the employee for support or the
employee has been ordered by a court to contribute to the spouse’s support. 5 U.S.C. § 8110(a)(1) and (a)(2).
8

Jacqueline S. Harris, 56 ECAB 252, 255 (2005). The definition of a child includes stepchildren, adopted
children, and posthumous children, but does not include married children. 5 U.S.C. § 8101(9). See also Katie E.
Hall, 50 ECAB 177 (1998); Barbara J. Hill, 50 ECAB 358 (1998). The Federal Employees’ Compensation Act
separately defines grandchild for purposes of identifying eligible beneficiaries to certain death benefits under
5 U.S.C. § 8109 and 8133. Id. at § 8101(10).
9

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10.437.

4

consider waiving an overpayment if the individual to whom it was made was not at fault in
accepting or creating the overpayment.10 Section 10.434 provides that, if the Office finds the
recipient of an overpayment was not at fault, repayment will be required unless: “(a) Adjustment
or recovery of the overpayment would defeat the purpose of the [Act], or (b) Adjustment or
recovery of the overpayment would be against equity and good conscience.”11
These terms are further defined in sections 10.436 and 10.437. Section 10.436 provides
that recovery would defeat the purpose of the Act if the beneficiary needs substantially all of his
current income to meet current ordinary and necessary living expenses and the beneficiary’s
assets do not exceed a specified amount as determined by the Office. Section 10.437 provides
that a recovery of an overpayment would be against equity and good conscience when an
individual would experience severe financial hardship in attempting to repay the debt or when
any individual in reliance in such payments gives up a valuable right or changes his or her
position for the worse.12
ANALYSIS -- ISSUE 2
The Office hearing representative found that appellant was not at fault in creating the
overpayment. Therefore, the issue is whether the Office properly denied waiver of recovery of
the $8,400.64 overpayment.
The Board finds that the Office properly found that the circumstances in appellant’s case
do not warrant waiver of the overpayment. The evidence establishes monthly income of
$5,714.93 and expenses of $4,859.80. Appellant’s monthly income exceeded her expenses by
more than the $50.00 minimum (i.e., $855.13). Further there are sufficient other listed assets
from which the debt could be paid. The Office properly found that recovery of the overpayment
would not defeat the purpose of the Act or be against equity and good conscience.13
On appeal, appellant’s counsel contended that it would be a hardship for her to repay the
overpayment and the guidelines do not consider the cost of living in Milford, Connecticut.
Appellant also contends that the guidelines contained in 20 C.F.R. § 10.436 are unrealistic given
that she is her grandson’s sole source of financial support. She contends that the calculations set
10

20 C.F.R. § 10.433(a).

11

Id. at § 10.434. Recovery of an overpayment will defeat the purpose of the Act if such recovery would cause
hardship to a currently or formerly entitled beneficiary because: (a) the beneficiary from whom the Office seeks
recovery needs substantially all of his or her current income (including compensation benefits) to meet current
ordinary and necessary living expenses; and (b) the beneficiary’s assets do not exceed a specified amount as
determined by the Office from data furnished by the Bureau of Labor Statistics. A higher amount is specified for a
beneficiary with one or more dependents. Id. at § 10.436. Recovery of an overpayment is considered to be against
equity and good conscience when any individual who received an overpayment would experience severe financial
hardship in attempting to repay the debt. Id. at § 10.437(a). Recovery of an overpayment is also considered to be
against equity and good conscience when any individual, in reliance on such payments or on notice that such
payments would be made, gives up a valuable right or changes his or her position for the worse. Id. at § 10.437(b).
12

20 C.F.R. § 10.437.

13

Id. at 10.437.

5

forth at 20 C.F.R. § 10.438 fail to take into account maintenance for her house and automobile
and unexpected and incidental emergency costs, particularly those that arise with her teenager
grandson. Contrary to appellant’s contention, the overpayment questionnaire form does provide
for the inclusion of house maintenance and automobile expenses under “Other expenses” which
included automobile expenses, other transportation expenses and miscellaneous household costs.
It also provides a section identifying persons supported by claimant including their relationship
to the claimant which is considered in determining whether waiver is warranted. Appellant
provided no evidence showing how the regulations or the overpayment questionnaire fail to
consider the cost of living was in Milford, Connecticut. Lastly, the evidence indicates
appellant’s compensation payments and other income will continue and that given her financial
circumstances and, thus, the denial of her request for waiver would not result in undue hardship.
LEGAL PRECEDENT -- ISSUE 3
Section 10.441 provides that, if an overpayment of compensation has been made to an
individual entitled to further payments and no refund is made, the Office shall decrease later
payments of compensation, taking into account the probable extent of future payments, the rate
of compensation, the financial circumstances of the individual and any other relevant factors, so
as to minimize hardship.14
ANALYSIS -- ISSUE 3
In the January 8, 2009 decision, the Office hearing representative took into consideration
appellant’s income, ordinary and necessary expenses and assets. She also took into
consideration appellant’s $37,000.00 in savings. The record supports that in requiring repayment
of the overpayment by monthly payments of $150.00 the Office took into consideration the
financial information submitted by appellant as well as the factors set forth in section 10.441 and
found that this method of recovery would minimize any resulting hardship on appellant.
CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $8,440.64 and that waiver of recovery of the
overpayment of compensation was not warranted. Lastly, the Board finds that the Office did not
abuse its discretion in setting the monthly rate of recovery at $150.00 from continuing
compensation payments.

14

20 C.F.R. § 10.441.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 8, 2009 is affirmed.
Issued: February 17, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

